Citation Nr: 1232058	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right testicular mass.  

4.  Entitlement to a compensable evaluation for erectile dysfunction.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).  

In May 2008, the Veteran was advised that he could represent himself, choose representation by an accredited Veterans Service Organization (VSO), or representation by a private attorney or agent.  38 C.F.R. § 20.600.  The Veteran did not appoint a representative.  Accordingly, the Veteran is unrepresented in the current appeal before the Board. 

The issues of entitlement to service connection for hypertension and a right testicular mass being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in a February 2003 rating decision, notice of which was provided in March 2003; no new and material evidence was constructively of record or submitted within one year of the notice, and the Veteran did not file an appeal.

2.  The evidence added to the record since the February 2003 rating decision pertaining to hypertension is new, not cumulative of evidence previously of record, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim.

3.  The competent and probative evidence of record establishes that the Veteran has erectile dysfunction without penile deformity.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision, which denied entitlement to service connection for hypertension, is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

2.  The criteria for a separate compensable rating for erectile dysfunction have not been met at any time during the appellate period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Letters sent in May 2008, December 2008 and October 2010 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letters also informed the Veteran that the evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist him in supporting his claim.  The May 2008, December 2008 and October 2010 letters also requested that the Veteran furnish VA with any relevant treatment dates.  Further, after the May 2009 SOC was issued, which provided the relevant diagnostic criteria, the Veteran was afforded the opportunity to provide additional evidence, and his claim was readjudicated.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing is rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for the equitable resolution of the claims has been obtained.  The Veteran has been provided an appropriate and adequate VA examination and his service and post-service treatment records have been obtained.  In addition, he has declined a Board hearing in connection with the present matter.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified in the record.  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

II.  Reopened Claim

In this decision, the Board reopens the claim of entitlement to service connection for hypertension.  As this represents a complete grant of the benefit sought on appeal in regard to the application to reopen, no discussion of VA's duty to notify and assist is necessary. 

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The AOJ denied service connection for hypertension in a February 2003 rating decision.  Notice of the determination was issued in March 2003.  The Board notes that while the Veteran submitted a statement in April 2003 asserting entitlement to a total disability rating based on individual unemployability (TDIU), the statement is not considered new and material evidence in regard to the claim of entitlement to service connection for hypertension.  In the absence of new and material evidence, either constructively of record or submitted within one year of the notice, the February 2003 rating decision became final.  38 U.S.C.A. § 7105; see also 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Nevertheless, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

At the time of the prior denial in February 2003, the record included the service treatment records, statements from the Veteran, and post service medical records.  The AOJ determined that hypertension was not secondary to service-connected type II diabetes mellitus.  Since the determination, the Veteran has applied to reopen his claim of entitlement to service connection for hypertension.  The evidence submitted since the prior final denial is new and material. 

In July 2009, the Veteran submitted an opinion from his private doctor to the effect that chronic hypertension is a complication of his service-connected type II diabetes mellitus.  The Board notes that for purposes of reopening, the credibility of the additional evidence is presumed.  In addition, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening.  The evidence submitted since the prior final denial in February 2003 pertaining to service connection for hypertension, is new and material.  Thus, the claim is reopened.  The issue of entitlement to service connection for hypertension is addressed in the remand below.  

III.  Compensable Evaluation

In a May 2008 claim, the Veteran asserted that a compensable evaluation was warranted for his erectile dysfunction associated with service-connected type II diabetes mellitus.  Initially, the Board notes that in a September 2003 rating decision, the evaluation for erectile dysfunction was reduced to a noncompensable evaluation and although a Statement of the Case (SOC) was issued in December 2004 in response to the his Notice of Disagreement (NOD), the Veteran did not file a substantive appeal.  

In addition, compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  

With regard to a separate compensable disability rating based on erectile dysfunction, this condition is rated by analogy, to "penis, deformity, with loss of erectile power."  See 38 C.F.R. § 4.20, Diagnostic Code 7522 (2011).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level of 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (stating that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The Board notes that while the Veteran has asserted deformity of the right testicle, he has not contended that his penis is deformed.  In addition, although he receives special monthly compensation based on loss of use of a creative organ due to erectile dysfunction, the June 2008 VA examiner reported that his penis is normal.  When the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 3.31 (2011).  The Veteran's erectile dysfunction is therefore considered a noncompensable part of the diabetic process.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.  

Extra-Schedular Consideration

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a Veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has associated factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, the disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The record does not indicate that the Veteran has required any hospitalizations for erectile dysfunction or that the degree of impairment due to erectile dysfunction is otherwise in excess of that which is contemplated by the schedular criteria.  The available schedular evaluation for his service-connected erectile dysfunction is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Thus, further inquiry into extra-schedular consideration is moot.  See Thun.  


ORDER

The application to reopen the claim of entitlement to service connection for hypertension is granted.  

A separate compensable disability rating for erectile dysfunction is denied.


REMAND

The Veteran asserts that a right testicle mass is related to service-connected type II diabetes mellitus.  The Board notes that in addition to direct service connection under 38 C.F.R. § 3.303, service connection may be established on a secondary basis for a disability which is shown to be caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Board finds the June 2008 VA examiner's opinion to the effect that it is not at least as likely as not that a right testicular mass is related to service-connected diabetes to be inadequate because the examiner essentially based the opinion on a finding that the right testicle mass was present prior to the diabetes diagnosis, and an opinion in regard to aggravation was not provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran has asserted that this mass appeared after he was diagnosed as having diabetes Mellitus, type II.  The Board notes that in July 2009, Dr. Miguel Nova, the Veteran's private doctor, indicated that the Veteran's right testicular mass is a complication of his diabetes.  No rationale was given.  In light of the foregoing,  the Board finds that additional development is necessary by way of obtaining a VA examination, to include an etiology opinion. 

In addition, the Veteran asserts entitlement to service connection for hypertension.  The Board finds the February 2003 VA opinion to the effect that hypertension is not etiologically related to diabetes to be inadequate as no rationale accompanied the opinion, and no opinion in regard to aggravation was provided.  See Id.  In addition, in July 2009, Dr. Miguel Nova, the Veteran's private doctor, stated that the Veteran's hypertension is a complication of the service-connected diabetes mellitus.  No rationale was provided for this opinion.  As such, the Board has no discretion and must remand the claim for additional development, to include scheduling the Veteran for an examination, including an adequate opinion.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since February 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorization, attempt to obtain and associate with the claims folder all treatment records identified by the Veteran since February 2009.  

2.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination(s) to determine the nature, onset and etiology of any hypertension and right testicular mass found to be present, including a determination as to whether hypertension or a right testicular mass is causally connected to service or any of his service-connected disabilities.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not that any hypertension and/or right testicle mass found to be present was incurred in service or whether it developed within one year of the Veteran's discharge from active duty, or is otherwise related to service.

The examiner should also opine as to whether it is at least as likely as not that any hypertension and/or right testicle mass found to be present was caused or aggravated by the Veteran's service-connected type II diabetes mellitus with erectile dysfunction; atherosclerotic heart disease with angina pectoris, right coronary artery obstruction, corrected with angioplasty, inferolateral ischemia, congestive heart failure; and carpal tunnel syndrome of the right and left wrist, both alone and in combination.

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

In offering the impressions regarding the conditions, the examiner(s) must acknowledge and discuss the Veteran's lay report regarding the nature and onset of the conditions, as well as the opinion in a July 2009 statement from Dr. Miguel Nova.  

A complete rationale for all opinions expressed should be set forth in a legible report. 

3.  Then readjudicate the appeal.  If any benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


